                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


UNITED STATES OF AMERICA,
                                                   CR-08-39-GF-BMM
                Plaintiff,
      vs.

BRICE HUTTINGER,                                          ORDER

                Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on March 3, 2020. (Doc. 112.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,

however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on March 2, 2020. (Doc.

111.) The United States accused Huttinger of violating his conditions of supervised

release by using methamphetamine. (Doc. 108.)

      At the revocation hearing, Huttinger admitted that he had violated a

condition of his supervised release by using methamphetamine. (111.) Judge
Johnston found that Huttinger’s violation warranted revocation, and recommended

that Huttinger should receive a custodial sentence 4 months of custody, with no

supervised release to follow. Huttinger waived his right to allocute before the

undersigned and the 14 day right to appeal. (Doc. 111.)

      The violations prove serious and warrant revocation of Huttinger supervised

release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 112) are ADOPTED IN FULL.

       IT IS FURTHER ORDERED that Defendant Brice Huttinger be

incarcerated for a term of 4 months, with no supervised release to follow.

             DATED this 3rd day of March, 2020.
